






September 18, 2014 - Amended/updated Offer


Thorsten Freitag




Dear Thorsten,


Subject to the contingencies set out below, I am pleased to provide you this
amended and restated offer with Infoblox Inc. (the “Company”) as Executive Vice
President, Worldwide Field Operations. This position reports to the Company’s
Chief Executive Officer (currently Robert Thomas), and will be based in our
corporate offices in Santa Clara, California.


This offer will become effective upon 1) your agreement to execute the
Separation Agreement to terminate your German Employment Contract dated February
16, 2014 ; 2) receipt of the final appropriate authorization to work in the
United States (estimated to be on or around October 1, 2014); 3) your execution
of this offer letter, which supersedes the prior executed US offer letter dated
February 11, 2014; and 4) satisfaction of the contingencies set forth below.


While you render services to the Company, you will not engage in any other
employment, consulting or other business activity that would create a conflict
of interest with the Company. We also ask that, if you have not already done so,
you disclose to the Company any and all agreements relating to your prior
employment that may affect your eligibility to be employed by the Company or
limit the manner in which you may be employed. It is the Company’s understanding
that any such agreements will not prevent you from performing the duties of your
position and you represent that such is the case.


We have structured an offer package for you that consists of the following
components. The Company reserves the right to change or otherwise modify, in its
sole discretion, the following terms of employment:


1.
Cash Compensation:   Your offer package includes a base salary and an Executive
Incentive inclusive of both quarterly commission and annual bonus. Based on 100%
of incentive plan achievement, your on-target-earnings (OTE) will be $700,000
USD annually. All cash compensation shall be paid less all required
withholdings. Your complete annual plan consists of the following components:



•
Base Salary: Effective October 1, 2014, you will receive an annual base salary
of $350,000 USD less payroll deductions and all required withholdings, which
will be paid semi-monthly in accordance with the Company's normal payroll
procedures.



•
Executive bonus and commissions: Commencing November 1, 2014 (beginning of Q2
FY2015), your annual incentive will be based 80% upon quota achievement against
the Company revenue plan, and the remaining 20% upon an annual team MBO element.
The commission component is governed under the FY2015 World Wide Sales
Compensation Plan (the “Sales Plan”, which has been provided to you separately).
Your total annual incentive target is targeted at $350,000 USD (pro-rated for FY
2015). Your commission will be earned and payable subject to the further terms
and conditions of the Sales Plan. The Sales Plan and other plans referenced
herein are subject to change at the sole discretion of Infoblox, with or without
prior notice.



•
Performance Bonus: Additionally, you will be eligible for a one-time sign-on
performance bonus in the amount of $65,000 USD to be paid in two instalments,
after the end of the third and fourth quarters of Fiscal Year 2015. Each
instalment of this performance bonus will be earned and payable based upon
successful achievement of performance metrics as defined in advance by the Chief
Executive Officer.



2.
Relocation: You will be authorized up to $50,000 USD in relocation expenses to
include movement of household goods, temporary housing, house-hunting trip and
incidental expenses. The relocation will be managed by our Corporate vendor. You
agree that as a condition of these relocation costs, that should you voluntarily
leave the Company within one year of your start date in the United States, you
will be required to reimburse the Company the full amount within 30 days of
termination.







--------------------------------------------------------------------------------




3.
Employee Stock Purchase Plan (ESPP): In accordance with the 2012 Employee Stock
Purchase Plan, you may also be eligible to participate in the Company’s ESPP
during the next enrollment period after your hire date.   Enrollment periods are
June 1 - 20 and December 1 - 20.   Advance notification will be provided



4.
Change in Control/Severance: You are also being offered the Company’s standard
Change in Control Severance Agreement for all Executive Vice Presidents, which
is being provided under separate cover.



5.
Tax Matters - Withholding: All forms of compensation referred to in this letter
are subject to reduction to reflect applicable withholdings and payroll taxes,
and other deductions required by law. You are encouraged to obtain your own tax
advice regarding your compensation from the Company. You agree that the Company
does not have a duty to design its compensation policies in a manner that
minimizes your tax liabilities, and you will not make any claim against the
Company or the Board related to tax liabilities arising from your compensation.
Upon your acceptance of this offer and in anticipation of your relocation, the
Company will reimburse you for a personal tax consultation with an accountant of
your choice up to $2,000 USD.



6.
Proprietary Information and Inventions Agreement: Like all Company employees,
you will be required, as a condition of your continued employment with the
Company, to adhere to the Company’s standard Proprietary Information and
Inventions Agreement.



7.
Benefits: Upon relocation to the U.S., you will be eligible to enroll for all
standard benefits according to the Company’s U.S. benefits plans beginning first
of the month or first of the month following date of hire.  Standard benefits
include:  vacation, sick leave, holidays, medical/dental/vision insurance, life
insurance, disability insurance, 401(k) plan, and Section 125 cafeteria plan for
those employees with full-time status (30 hours or more).   For offers of
employment less than 30 hours per week a benefits plan will be provided
separately.



8.
At-Will Employment: While we look forward to a long and profitable relationship,
should you decide to accept our offer and subsequent relocation to the United
States (US), subject to the contingencies below, you will be an at-will employee
of the US Company, which means the employment relationship can be terminated by
either of us for any reason, at any time, with or without prior notice and with
or without cause. Any statements or representations to the contrary (and,
indeed, any statements contradicting any provision in this letter) should be
regarded by you as ineffective. Further, your participation in any equity or
benefit program is not to be regarded as assuring you of continuing employment
for any particular period of time. Any modification or change in your at will
employment status may only occur by way of a written employment agreement signed
by you and the Chief Executive Officer of the Company.



9.
Interpretation, Amendment and Enforcement: This letter agreement and documents
referenced herein, including the Equity Letter dated February 11, 2014 and
Change in Control agreement, constitute the complete agreement between you and
the Company regarding all of the terms of your employment with the Company and
supersede any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company, including the prior US
letter dated February 11, 2014 and the prior German Employment Contract dated
February 16, 2014.  This letter agreement may not be amended or modified, except
by an express written agreement signed by both you and the Chief Executive
Officer of the Company.



10.
Contingencies: This offer is contingent upon a satisfactory verification of
references, criminal, education, driving and/or employment background. To
expedite this process you are required to complete an application form and
reference/background check authorizations. This offer is also contingent on your
executing the Separation Agreement to terminate your German Employment Contract
dated February 16, 2014, your obtaining an appropriate working visa that permits
you to lawfully work in the United States, as well as your executing the
enclosed Proprietary Information and Inventions Agreement This offer can be
rescinded based upon data received in the verification, if you are unable to
obtain an appropriate working visa, or if you fail to execute the Separation
Agreement to terminate your German Employment Contract dated February 16, 2014.





--------------------------------------------------------------------------------








11.
Confidentiality: As an employee of the Company, you will have access to certain
confidential information of the Company and you may, during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interests of the Company, you will need to sign
the Company's standard "Proprietary Information and Inventions Agreement" as a
condition of your employment. A copy of the standard Proprietary Information and
Inventions Agreement is attached for your review and signature.



We wish to impress upon you that we do not want you to, and we hereby direct you
not to bring with you any confidential or proprietary material of any former
employer or to violate any other obligations you may have to any former
employer. During the period that you render services to the Company, you agree
to not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company. You will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes
with the Company. You will not assist any other person or organization in
competing with the Company or in preparing to engage in competition with the
business or proposed business of the Company. You represent that your signing of
this offer letter, the Company's Proprietary Information and Inventions
Agreement and any other agreements with the Company, and your commencement of
employment with the Company will not violate any agreement currently in place
between yourself and current or past employers.


12.
Governing Law: Except to the extent governed by the Federal Arbitration Act, the
terms of this letter agreement and the resolution of any disputes as to the
meaning, effect, performance or validity of this letter agreement or arising out
of, related to, or in any way connected with, this letter agreement, your
employment with the Company or any other relationship between you and the
Company (the “Disputes”) will be governed by California law, excluding law
relating to conflicts or choice of law. You and the Company submit to the
exclusive personal jurisdiction of the federal and state courts located in Santa
Clara County, California in connection with any Dispute or any claim related to
any Dispute, except as provided for under Clause 13.



13.
Arbitration: You and the Company agree to submit to mandatory binding
arbitration of any and all claims arising out of or related to your employment
with the Company and the termination thereof, including, but not limited to,
claims for unpaid wages, wrongful termination, torts, stock or stock options or
other ownership interest in the Company, and/or discrimination (including
harassment) based upon any federal, state or local ordinance, statute,
regulation or constitutional provision. The sole exceptions are claims under
applicable workers’ compensation law, disputes solely before government agencies
(including but not limited to the NLRB or EEOC), unemployment insurance claims,
actions seeking provisional remedies pursuant to Code of Civil Procedure section
1281.8, which includes and is not limited to, either party seeking injunctive
relief in court related to the improper use, disclosure or misappropriation of a
party’s proprietary, confidential or trade secret information, and other claims
expressly prohibited by law from being subject to binding arbitration, for which
either party may seek direct court intervention. All arbitration hearings shall
be conducted in Santa Clara County, California. THE PARTIES HEREBY WAIVE ANY
RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO SUCH CLAIMS. This Agreement
does not restrict your right to file administrative claims you may bring before
any government agency where, as a matter of law, the parties may not restrict
the employee’s ability to file such claims. However, the parties agree that, to
the fullest extent permitted by law, arbitration shall be the exclusive remedy
for the subject matter of such administrative claims. The arbitration shall be
conducted through JAMS before a single neutral arbitrator in accordance with the
JAMS employment arbitration rules then in effect (“JAMS rules”). The JAMS rules
may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let me know and I will provide you with a hardcopy. The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based.



14.
Authorization to Work: Please note that because of employer regulations adopted
in the Immigration Reform and Control Act of 1986, within three (3) business
days of starting your new position you will need to present documentation
demonstrating that you have authorization to work in the United States. If you
have questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, please contact me.



    




--------------------------------------------------------------------------------




To indicate your acceptance of the updated terms of the Company’s offer, please
sign and date this letter in the space provided below.


This offer letter will expire if not accepted and signed by October 1, 2014.




Sincerely,




/s/ Rebecca Guerra
    
Rebecca Guerra
Executive Vice President, Human Resources






I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein:
    




/s/ Thorsten Freitag                29/9/14
                                
Thorsten Freitag Date    




Enclosure: Proprietary Information and Inventions Agreement






